Citation Nr: 0709438	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from September 1939 to 
December 1943, and died in September 2000.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  

The Board issued a decision in February 2004 denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and she appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2006, the Court issued a memorandum decision, which vacated 
the Board's decision and remand the case for readjudication 
in compliance with directives specified.  The Court issued an 
order in September 2006, effectuating that decision and since 
has returned the case to the Board.


FINDINGS OF FACT

1.  The veteran died in September 2000 of metastatic 
adenocarcinoma; a significant condition contributing to his 
death, but not resulting in the underlying cause of death, 
was congestive heart failure.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; headaches, evaluated as 10 
percent disabling; and facial scarring, evaluated as 10 
percent disabling.  The combined schedular evaluation was 40 
percent.

3.  The veteran's fatal cancer had its onset many years after 
service, and is unrelated to service, including any injuries 
sustained in a motor vehicle accident during service.

4.  There is no competent medical evidence linking the 
veteran's fatal carcinoma, which was first manifested many 
years after service, to service or his service-connected 
disabilities, nor is there competent medical evidence 
establishing that a service-connected disability 
substantially or materially contributed to cause the 
veteran's death, nor render the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.

5.  This case is not of such medical complexity as to require 
the opinion of an independent medical expert.


CONCLUSION OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2006).

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5103, 7109 (West 2002); 38 C.F.R. 
§§ 3.159, 3.328, 20.902 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, January 2001 and January 2003 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant informed her of what evidence was required to 
substantiate the claim for service connection of the cause of 
the veteran's death, and of her's and VA's respective duties 
for obtaining evidence, as well as requested that the 
appellant submit any additional evidence in her possession 
pertaining to her claim.  

The January 2001 and January 2003 letters failed to discuss 
the law pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the appellant's claim for service 
connection for the cause of the veteran's death, no effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Likewise, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  In particular, the January 2003 letter 
advised the appellant of the division of responsibility 
between the appellant and VA in obtaining the necessary 
information and evidence, and that the appellant bore the 
ultimate responsibility to obtain information, other than 
federal records, in support of her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several VA 
examination reports.  Additionally, the claims file contains 
the appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

The Board acknowledges that the Court found that the 
appellant may have been misled as to whose responsibility it 
was to obtain supporting information from the veteran's 
physician.  However, the Board finds that VA, in its January 
2003 letter, made reasonable efforts to inform the appellant 
as to what was required to substantiate this physician's 
opinion.  The January 2003 letter informed her that as to 
what sort of supporting text was necessary to substantiate 
the physician's opinion, and informed her of the means to 
obtain additional evidence in support of her claim.  
Specifically, the appellant was informed that VA would 
attempt to obtain the medical evidence on her behalf if she 
submitted a completed VA Form 21-4142, which was enclosed 
with the letter, or that the appellant could obtain all 
additional medical evidence in support of her claim and 
submit to VA.  The appellant, in turn, submitted additional 
medical records from the veteran's treating physician and 
subsequently indicated that she had no further medical 
evidence to submit in support of her claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110,1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Factual background

The service medical records disclose that the veteran was a 
passenger in a car that was involved in a motor vehicle 
accident in October 1941.  His injuries included a mild 
cerebral concussion and a laceration wound of the forehead.  
The service medical records are negative for complaints or 
findings pertaining to carcinoma.  A chest X-ray study in 
December 1943 revealed that the heart and great vessels were 
within normal limits.  

The veteran was afforded a VA examination in June 1960.  An 
evaluation of the cardiovascular system was negative.  A 
chest X-ray study revealed that the cardiovascular silhouette 
was normal.  

The veteran was admitted to a private hospital in July 1994, 
and a consultation report reflects that he had 
adenocarcinoma, probably metastatic to the liver.  This 
report indicates that the veteran had a coronary artery 
bypass graft procedure performed in 1980 and that he had been 
relatively asymptomatic from a cardiac perspective since that 
time.  It was reported that he had begun having severe 
epigastric pain about one week earlier and had sought medical 
attention.  The diagnosis was initially uncertain, but 
finally CT and ultrasound scanning showed a suspicious area 
in the liver.  It was biopsied and found to be a mildly to 
poorly differentiated carcinoma.  It was felt by pathology 
that this was not a hepatoma.  The impression was that the 
veteran most likely had a carcinoma of unknown primary.  

The veteran was again hospitalized in a private facility from 
July to August 1994.  It was noted that, on previous 
hospitalization, he had presented with an acute onset of 
abdominal pain and that a work-up had revealed metastatic 
carcinoma of the left lobe of the liver.  During the current 
hospitalization, a liver resection, left lateral 
segmentectomy (removal of segments 2 and 3 of the left lobe 
of the liver) and cholecystectomy, were performed.  The 
diagnosis on hospital discharge was carcinoma of the left 
lobe of the liver, primary site of metastatic lesion unknown.

A VA physician reviewed the claims folder in March 1998.  The 
veteran reported that he had been involved in a motor vehicle 
accident in 1941 and that "his face was sewed up and he was 
brought back to Fort Custer where he was here for two months 
with a concussion about 31 days without a pillow flat on his 
back."  The veteran also reported that, after two months, he 
went on a fifteen-day furlough, and then went back to Fort 
Hood as a tank commander.  The physician noted that the 
veteran believed that, at that time, he had received a blow 
to the stomach with a very large bruise.  The veteran 
reported he had had cancer of the colon in the past, and that 
in "1992," he had cancer of the liver.  The veteran added 
that he thought the doctor at that time told him it was 
secondary to the problem he had with the bruise.  The 
diagnosis was bruise to the mid-abdomen when the veteran had 
a motor vehicle accident in 1941.  The examiner commented 
that "[a]s stated, in 1992 he had a surgery for a cancer of 
the bowel and then the liver and the gall bladder later on.  
The [veteran] wants to relate this to his automobile accident 
in 1941.  It is not likely that the accident in 1941 that had 
the bruise caused any cancer internally in the abdomen in the 
1990's."

In a statement dated in March 1998, P. F. H., M.D., noted 
that he had followed the veteran for paroxysmal atrial 
fibrillation, now chronic, coronary artery disease, status 
post bypass surgery, and hypertensive cardiovascular disease, 
with a stable aortic dissection.  Dr. H stated that the 
veteran's atrial dysrhythmia probably dated to 1941 when he 
sustained a severe automobile accident and was hospitalized 
for several months thereafter.  He added that the veteran 
reported being told at that time that he had an irregular 
heartbeat.  Dr. H opined that he suspected that the veteran 
had suffered a contusion to the heart in the atrial area, 
producing the atrial dysrhythmia that had been present 
intermittently and now chronically, through his entire adult 
life.  

The veteran was admitted to a private hospital in November 
1998.  The report notes that the veteran did well following 
the left lateral segmentectomy.  He presented with persistent 
discomfort in the mid epigastrium, just lateral to the area 
with an easily identifiable hernia that was reducible.  There 
were several defects that were not easily reducible.  A CT 
scan had revealed multiple pulmonary nodules.  A CT guided 
biopsy was performed on one of the nodules, and it was 
negative.  He underwent an incisional hernia repair and open 
exploration that revealed the omental tumor.  This part of 
the omentum was removed.  The pertinent diagnoses were 
omental mass and history of liver carcinoma.

Additional private medical records dated from 1998 to 2000 
have been associated with the claims folder.  A CT scan of 
the abdomen and pelvis in September 1998 revealed findings 
that were suspicious for metastatic disease to the chest.  A 
CT scan of the chest and abdomen in June 1999 showed findings 
consistent with increased lung metastatic disease.  On 
private hospitalization in August 1999, it was noted that the 
veteran had a pleural effusion and that he had recently been 
admitted to the hospital with dysrhythmia.  A total body 
nuclear bone scan in March 2000 revealed progression of 
skeletal metastasis with involvement of the inferior thoracic 
spine, several right ribs and the sternum.  

The death certificate discloses that the veteran was 82 years 
old when he died in September 2000 of metastatic 
adenocarcinoma.  Congestive heart failure was listed as a 
significant condition that contributed to death, but not 
resulting in the underlying cause cited above.  An autopsy 
was not performed.

In a statement dated in August 2002, Dr. H related that the 
veteran had had extensive cardiovascular disease, including 
hypertensive cardiovascular disease, status post aortic 
dissection secondary to hypertension, coronary artery 
disease, status post aortocoronary bypass surgery and chronic 
atrial fibrillation.  Dr. H noted that when the veteran died, 
he had an "associated medical problem" of metastatic 
adenocarcinoma.  Dr. H concluded that the veteran's cancer 
put a significant physiologic stress on the veteran's 
cardiovascular system towards the end of his life and his 
heart and cardiovascular system began to deteriorate 
significantly, as in the end stages of his disease processes, 
his cardiac condition was a major contributor to his death.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling; 
headaches, evaluated as 10 percent disabling; and facial 
scarring, evaluated as 10 percent disabling.  The combined 
schedular evaluation was 40 percent.

Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records are negative for 
evidence that the veteran was treated for a cancer, including 
metastatic adenocarcinoma, or a cardiovascular disorder 
during his service, nor did he have any related complaints 
during his military service.  The Board concedes that there 
is no separation examination of record, but points out that 
his 1943 chest x-ray showed a normal heart and great vessels.  
See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's metastatic adenocarcinoma was first manifested 
many years after his service in the military ended.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the veteran's terminal cancer was 
initially diagnosed in 1994, approximately 6 years prior to 
his death, and over 50 years after his discharge from 
service.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's metastatic 
adenocarcinoma that caused the veteran's death was in any way 
related to his service in the military.  The appellant has 
not submitted any such evidence demonstrating that the 
veteran's metastatic adenocarcinoma was related to his 
military service, including his service-connected 
disabilities or any incident of the veteran's service.  

The Board acknowledges Dr. H's March 1998 and August 2002 
opinions that the veteran sustained some injury to the heart 
in the motor vehicle accident that occurred in October 1941, 
and that this somehow led to his death in 2000, by causing an 
atrial dysrhythmia, which in turn caused extensive 
cardiovascular disease, which rendered the veteran's 
cardiovascular system unable to tolerate the stress of the 
cancer.  However, the Board finds that Dr. H's opinions are 
not persuasive in light of the medical evidence of record.  
In this regard, the Board points out that the veteran had a 
lengthy history of tobacco abuse, hypertension, 
hypercholesterolemia, and coronary artery disease for many 
years prior to his death.  Likewise, there is simply no 
evidence that the veteran had a dysrhythmia since his 1941 
motor vehicle accident, particularly given that the veteran 
first received treatment for his cardiovascular disease in 
1980, approximately 37 years after his service in the 
military.  Moreover, there is no indication that Dr. H 
reviewed the medical evidence record in conjunction with 
formulating his opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis).  

In fact, it would appear that Dr. H based his opinion on the 
veteran's, and after his death, the appellant's unsupported 
assertions as to the etiology of his cancer and 
cardiovascular disease, and not on the actual record of what 
occurred in service, as would have been demonstrated by a 
review of the entire claims file.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  The veteran 
claimed to have bruised his abdomen during the motor vehicle 
accident, as well as claimed to have an irregular heartbeat 
from a contusion to the heart.  However, as previously noted, 
there is no evidence substantiating these assertions in the 
veteran's service medical records.  As such, the veteran's 
and appellant's unsubstantiated assertions cannot summarily 
be accepted as fact.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based on a 
factual premise or history as related by the veteran).  In 
the absence of any review of the service medical records, Dr. 
H.'s opinion must be regarded as purely speculative, and of, 
at most, limited probative value.

In contrast to the medical opinion of Dr. H, the Board 
emphasizes the conclusions reached in March 1998 by a VA 
physician were predicated on a review of the clinical record.  
He addressed the concerns of the veteran at that time that he 
had sustained a blow to his stomach in the in-service motor 
vehicle accident and that it resulted in a large bruise.  The 
VA examiner opined that it was not likely that any such 
bruise caused cancer many years later.  The Board's must 
determine the credibility and weight of the evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board may not 
ignore medical opinion evidence, but greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In this case, the Board finds that 
the opinion of the VA physician who reviewed the veteran's 
claims folder prior to finding that it was unlikely that the 
veteran's metastatic adenocarcinoma, as initially diagnosed 
in 1994, was not causally related to any claimed bruise to 
the abdomen in the 1941 motor vehicle accident, is of 
significant probative value.  

The Board acknowledges the sincerity of the appellant's 
beliefs that the veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

The appellant's representative requested that the Board 
obtain the opinion of an independent medical expert.  
Similarly, the Court, in its memorandum decision, requested 
that the Board reconsider the appellant's request for a 
medical opinion.  Nevertheless, after reviewing the medical 
evidence described above, the Board does not believe that the 
there are any medical questions presented in this case which 
warrant such an opinion.  The appellant has failed to explain 
how the medical history in this case involves medical 
complexity requiring the opinion of an independent expert.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA does 
not have an affirmative duty to obtain an examination of a 
claimant or a medical opinion from Department healthcare 
facilities if the evidence of record contains adequate 
evidence to decide a claim).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


